Citation Nr: 1612900	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected acquired psychiatric disorder and/or residuals of a traumatic brain injury (TBI). 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In September 2014, the Board remanded the claim for further development.  The case was subsequently returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in September 2015.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.90, 20.903 (2014).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active service or within one year thereafter and is not otherwise related to his active service. 

2.  The Veteran's hypertension was not caused or aggravated by his service-connected acquired psychiatric disorder and/or service-connected residuals of traumatic brain injury. 



CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim,  38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO did provide the Veteran with notice letters in May 2009 and November 2009, prior to the initial adjudication of the claim in February 2010.  The letters informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file.  The records were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant claim decided herein.  

The Veteran was afforded a VA examination in November 2012 in connection with his claim, and an additional medical opinion was obtained in October 2014.  The Board also secured a VHA opinion in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinions in this case are adequate to decide the issue of service connection for hypertension because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examiners provided rationales for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinions for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In September 2014, the case was remanded for an additional medical opinion.  The AOJ obtained one in October 2014.  Moreover, the Board secured the October 2015 VHA opinion.  Thus, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  Id.  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include hypertension.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for chronic diseases may be also be established on a presumptive basis by showing that such manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Pre-hypertension is not a disability for VA purposes.  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.1.d (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.

The Veteran has contended that his hypertension is secondary to his service-connected acquired psychiatric disorder and his service-connected residuals of traumatic brain injury.  See April 2010 Notice of Disagreement; June 2012 VA Form 9. 

The Veteran does not allege, nor does the evidence show, that the Veteran's hypertension manifested in or is otherwise related to his active service.  In fact, a review of the Veteran's service treatment records reflect that he was not diagnosed with hypertension in service.  There is also no record of elevated blood pressure readings in service.  The August 1970 separation examination further notes that his blood pressure was 124/80, and his heart and vascular system was found to be normal.  Moreover, the post-service medical records reflect that the Veteran was diagnosed with hypertension in approximately 2008 and started on medications at that time.  See November 2012 VA examination.  Therefore, the Board concludes that the Veteran's hypertension did not manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension or elevated blood pressures in service.  As such, there is no injury disease, or event to which a current disorder could be related.  See 38 C F R § 3.159(c)(4)(i)  cf. Duenas v.  Principi, 18 Vet App 512, 517 (2004), citing Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F 3d 1334, 1355-57 (Fed Cir 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Moreover, the October 2015 VHA examiner noted that the Veteran's blood pressure was normal during his entire active service.  He also observed that the Veteran was not diagnosed with hypertension until 2008, which as 38 years after his separation from service.  As such, the examiner stated that there is no plausible mechanism whereby any event occurring between 1967 and 1970 could have caused the Veteran's hypertension to appear in 2008 and still be etiologically related to his military service.  

For these reasons, the Board finds that hypertension did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Thus, the remaining question is whether the Veteran's hypertension is caused or aggravated by his service-connected acquired psychiatric disorder and/or service-connected residuals of traumatic brain injury.

The Veteran was afforded a VA hypertension examination in November 2012 at which time the examiner reviewed the claims folder which includes VA treatment records that indicate a diagnosis of morbid obesity.  The examination report includes a notation that hypertension had its onset in 2008.  The VA examiner determined that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected disabilities.  In so doing, the examiner reasoned that, while there are several studies which show an association between an acquired psychiatric disorder and hypertension, there are no studies which clearly demonstrate a causal relationship between an acquired psychiatric disorder and sustained hypertension while accounting for common confounding variables which include an increased rate of alcohol consumption, smoking, and obesity.  The examiner stated that smoking and obesity have each been linked to increased cardiovascular morbidity and mortality and that alcohol has been associated with increased blood pressure and heart rates.  The examiner noted the Veteran's risk factor of marked obesity (current Body Mass Index of 39.2), but indicated that the Veteran did not have a history of smoking and alcohol consumption.  The examiner stated that none of the Veteran's current medications for his service-connected disorders are known to cause or aggravate hypertension. 

An addendum VA medical opinion was obtained in October 2014.  The examiner opined that hypertension is less likely than not proximately due to or the result of the Veteran's service connected disabilities.  In rendering her opinion, the examiner reasoned that the Veteran had morbid obesity with a body mass index of 42.2 as of October 2014.  This is associated with an increased incidence of hypertension.  In addition, a review of the Veteran's claims folder indicates a history of heavy alcohol use, which is known to increase the incidence of hypertension.  The examiner stated that there were no available records to determine a baseline blood pressure.  Nevertheless, the examiner determined that the Veteran's hypertension is not at least as likely as not aggravated beyond its natural progression by his service-connected disabilities, including an acquired psychiatric disorder and a traumatic brain injury.  

In addition, the October 2015 VHA examiner concluded that it was not at least as likely as not that the Veteran's hypertension was caused by his service-connected acquired psychiatric disorder.  He noted that persons with depression often have co-morbidities, including cardiovascular conditions such as hypertension, but commented that it is not thought that depression causes the hypertension.  Although an acutely anxious person may have an elevated blood pressure, this phenomenon would be temporary.  He explained that hypertension is a chronic condition and not one diagnosed by periodic elevations in a physician's office.  The examiner further stated that chronic anxiety would add no further etiologic burden to a person in regards to causing chronic hypertension.

The October 2015 VHA examiner also concluded that it was not at least as likely as not that the Veteran's hypertension was permanently aggravated by his service-connected psychiatric disorder.  In so doing, he stated that the nature of the Veteran's hypertension is such that his morbid obesity (BMI 39-45) is far more likely to have permanently aggravated his hypertension than his psychiatric disorder.   He explained that various hormonal changes such as those in the hypothalamic-pituitary-adrenal axis (HPA) have been noted in persons with hypertension and that pathologic conditions of the HPA, such as Cushing Syndrome or Cushing Disease, are known causes of secondary hypertension.  However, the HPA abnormalities in depression are primarily associative and not severe enough to permanently aggravated or even temporarily aggravate established hypertension.

The October 2015 VHA examiner further opined that it was not at least as likely as not that the Veteran's hypertension was caused by his service-connected residuals of a traumatic brain injury.  In so doing, he noted that there may be sequelae, such as post-concussion headaches, epilepsy, or vertigo; however, hypertension was not among those sequelae.  He also indicated that elevated blood pressure is not even listed as a sign of an acute traumatic brain injury.  The examiner stated that any brain swelling in a traumatic brain injury is minimal and not enough to cause hypertension.  Thus, there is no plausible mechanism for such an injury to result in chronic hypertension.  

In addition, the October 2015 VHA examiner stated that is not at least as likely as not that the Veteran's hypertension is permanently aggravated by his service-connected residuals of a brain injury.  He explained that, because there is no physiological mechanism for a traumatic brain injury to raise blood pressure, the traumatic brain injury could not permanently or even temporarily aggravate established hypertension.

Moreover, the October 2015 VHA examiner concluded that it was not at least as likely as not that the Veteran's hypertension was either caused by or permanently aggravated by the medications prescribed for his service-connected disabilities.  Specifically, he commented that the Veteran's treatment has not included medications that raise blood pressure.  He noted that the Veteran was prescribed SSRI citalopram (Celexa) for his depression, which does not cause hypertension.  Rather, that medication is more likely to cause hypotension.  In addition, medications used to commonly treat psychiatric disorders include tricyclics, other SSRIs, atypical antipsychotics, and SNRIs, but none of those classes of medications is considered to cause hypertension. 

There is no medical opinion otherwise relating the Veteran's current hypertension to his military service or to a service-connected disability.

The Board has considered the Veteran's statements that hypertension is secondary to the medications used to treat his service-connected disabilities and residuals of traumatic brain injury.  The Board notes the Veteran is competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the Veteran's general lay assertions in this regard.  The examiners reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on their own training, knowledge, and expertise on which they relied to form their opinions.  Their opinions were also supported by clear rationale.

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  His hypertension is also not secondary to his service-connected disabilities, to include any medication prescribed to treat them.  Accordingly, the claim for service connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


